                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION



UNITED STATES OF AMERICA,                     )
                                              )
                           Plaintiff,         )      Western District of Missouri
                                              )      Case No. 2:21-mj-03010-WJE
        v.                                    )
                                              )      District of Columbia,
MATTHEW EUGENE LOGANBILL                      )      Case No. 2:21-mj-00311
                                              )
                           Defendant.         )


                                            ORDER

        On Monday, March 29, 2021, Defendant Matthew Eugene Loganbill appeared before the

undersigned with appointed counsel, Troy Stabenow, and knowingly and voluntarily waived

identity and removal hearings in this District.

It is, therefore,

        ORDERED that Defendant Matthew Eugene Loganbill report to the Unites States District

Court for the District of Columbia, by video teleconference, on April 2, 2021, at 1:00 pm (EST)

for further proceedings in this criminal action.




                                              Willie J. Epps, Jr.
                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge

March 29, 2021
Jefferson City, Missouri




             Case 2:21-mj-03010-WJE Document 7 Filed 03/29/21 Page 1 of 1
